IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                            FILED
                           AT KNOXVILLE
                                                           October 1, 1999

                        APRIL 1999 SESSION                Cecil Crowson, Jr.
                                                         Appellate Court Clerk




RONNIE OLIVER,                  *    C.C.A. 03C01-9806-CR-00198

      Appellant,                *    MORGAN COUNTY

vs.                             *    Hon. E. Eugene Eblen, Judge

STATE OF TENNESSEE,             *    (Petition for Writ of Habeas Corpus)

      Appellee.                 *



For Appellant:                       For Appellee:

Ronnie Oliver                        John Knox Walkup
B.M.C.X. Box 2000                    Attorney General and Reporter
Wartburg, TN 37887                   425 Fifth Avenue North
                                     Nashville, TN 37243-0493

                                     Ellen H. Pollack
                                     Assistant Attorney General
                                     Criminal Justice Division
                                     425 Fifth Avenue North
                                     Nashville, TN 37243-0493




OPINION FILED:



AFFIRMED - RULE 20



NORMA MCGEE OGLE, JUDGE
                                              OPINION

                The petitioner, Ronnie Oliver, appeals the summary dismissal of his

petition for a writ of habeas corpus by the Criminal Court of Morgan County on

November 6, 1997. The limited record before this court reflects that, in 1996, the

petitioner was charged with and convicted of three counts of aggravated sexual

battery and one count of especially aggravated sexual exploitation of a minor. 1 The

petitioner received an effective sentence of eighteen years incarceration in the

Tennessee Department of Correction. He did not appeal his convictions until April

3, 1997, when he filed the instant petition for habeas corpus relief. In his petition,

he asserted that the presentments underlying his convictions were fatally defective

for failing to allege the applicable mental states of the charged offenses. In

declining to appoint counsel or conduct an evidentiary hearing prior to dismissing

the petition, the trial court cited our supreme court’s decision in State v. Hill, 954
S.W.2d 725 (Tenn. 1997), and concluded that the petitioner had failed to state a

cognizable ground for relief. Following a thorough review of the record, we conclude

that this is an appropriate case for affirmance pursuant to Ct. of Crim. App. Rule 20.



                The Habeas Corpus Act requires a court to review a petition and

dismiss it unless it alleges a cognizable ground for relief. Tenn. Code Ann. §§ 29-

21-101 to –109 (1980). In other words, a petition for a writ of habeas corpus may be

summarily dismissed by the trial court without appointment of counsel, without an

evidentiary hearing, and without the opportunity to amend the petition, if the face of

the petition does not present a cognizable claim. Mitchell v. Carlton, No. 03C01-

9704-CR-00125, 1998 WL 8505, at *2 (Tenn. Crim. App. at Knoxville, January 12,



        1
          The petitioner claims in his petition that he was convicted of four counts of aggravated sexual
battery. However, he attached to his petition presentments charging him with three counts of
aggravated sexual battery and one count of especially aggravated sexual exploitation of a minor. The
petitioner failed to attach copies of the judgments of conviction. Tenn. Code. Ann. § 29-21-107(b)(2)
(1980).

                                                   2
1998). See also State ex rel. Byrd v. Bomar, 381 S.W.2d 280, 283 (Tenn. 1964).

Upon review of the challenged presentments, we agree that the petitioner has failed

to present a cognizable claim. First, we note that the presentment for especially

aggravated sexual exploitation of a minor does set forth the applicable mental state.

Second, with respect to the presentments for aggravated sexual battery, we

conclude that they comport with the requirements of Hill, 954 S.W.2d at 726-727.

See also Ruff v. State, 978 S.W.2d 95, 96-98 (Tenn. 1998).



             Accordingly, we affirm the judgment of the trial court pursuant to Ct. of

Crim. App. Rule 20.




                                                       Norma McGee Ogle, Judge


CONCUR:




Jerry L. Smith, Judge




Joe G. Riley, Judge




                                          3